DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1 and 6, “the top press” lacks antecedent basis.
Regarding claims 2 and 4, “the phenolic resin layer” lacks antecedent basis.   It is not clear whether such recitation is referring to the “at least one” phenolic resin layer.
Regarding claims 5 and 10 the recitation of “a surface roughness less than Ra 1.0” renders the claims unclear because no units are provided for the Ra value (e.g., µ-m or µ-in).
Also regarding claim 10, the term “thrust washer” was removed from the claim by amendment, but was not replaced with another term, rendering the claim unclear.  In 
Also regarding claim 10, “the mating surface” lacks antecedent basis.

Allowable Subject Matter
Claims 1 and 6 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-5 and 7-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding independent claims 1 and 6, the prior art fails to teach or reasonably suggest the methods recited in these claims.  
The closest prior art of record is Chu et al., US 7,147,378 (hereafter Chu) and Dannels, US 6,146,727 (hereafter Dannels).  

With regard to claim 6, it is noted that this method claim includes the transitional phrase “consisting essentially of” and thus limits the claim to the specified steps and materials that do not materially affect the basic and novel characteristics of the claim (see MPEP 2111.03 (III)), which in this case requires the method step of manufacturing a thrust washer consisting essentially of . . . providing at least one phenolic resin layer on the surface (of the base material), wherein the at least one phenolic resin layer is the only structure between the base material and the non-stick coating of the first press.   Although Chu teaches direct bonding of its prepreg to a base material with the prepreg being the only element between the base material and the press, the prepreg of Chu is a two-part structure that may include phenolic resin, but also must include a PTFE structure.  Therefore, Chu does not teach or suggest the claim 6 method that consists essentially of providing at least one phenolic resin layer on the base surface wherein such resin layer is “the only structure” between a base material and non-stick coating of a press.
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kasuga et al, US 2012/0237754 (see para [0098] teaching using a stainless steel press with surfaces coated with a mold release agent (i.e., non-stick coating) for laminating product that includes a phenolic resin).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746